Citation Nr: 0308169	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-11 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty during World War II, 
specifically, from January 1943 to November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The appellant's combined disability rating is 70 percent 
and he meets the basic percentage standards set forth under 
regulations for a total disability rating due to individual 
unemployability.

2.  The appellant was self-employed as a farmer from 1946 to 
1999, when he sold his farm.  He has not sought or obtained 
employment of any kind since retiring from the farming 
business.

3.  The relevant evidence of record shows that the appellant 
has physical and mental impairment due to his service-
connected disabilities, which is reflected by his current 70 
percent combined rating, but that these disabilities do not 
preclude him from engaging in substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSION OF LAW

The appellant's service-connected disabilities do not prevent 
him from securing or following a substantially gainful 
occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.16 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify/Assist

VA has a duty to assist veterans in the development of facts 
pertinent to a claim for benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

With respect to VA's duty to notify, the record shows that 
the requirements of the VCAA were set forth in detail in the 
VCAA-notice letter sent to the appellant in July 2001.  
Moreover, it appears from the contentions and arguments 
presented by the veteran that he is fully aware of the 
relevant law and evidence germane to his claim at issue on 
appeal, and is aware, as well, of the responsibilities that 
both he and VA share with respect to the development of this 
claim.  The VCAA-notice letter informed him what evidence and 
information VA would be obtaining, and explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  There does not appear 
to be any missing information or other evidence that has not 
been accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
claim.  Therefore, the Board finds that the Department's duty 
to notify has been satisfied.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With respect to VA's duty to assist, all medical records 
referenced by the appellant have been obtained, to include 
treatment records he referenced in previous statements, such 
as his VA outpatient and Vet Center records.  The appellant 
has never indicated he filed for disability benefits with the 
Social Security Administration.  Therefore, there is no 
indication in the record that relevant records exist that 
have not been obtained.  Furthermore, the appellant has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to his claim.  The duty to assist 
also includes, when appropriate, the duty to conduct a 
medical examination of the claimant.  In this case, the RO 
provided the appellant with VA examinations in November 2001 
and June 2002, in connection with the development and 
adjudication of this claim, which was filed in June 2001.  In 
addition, the RO obtained more recent VA/Vet Center treatment 
reports, dated through April 2002.  Further, the record shows 
that the appellant submitted to the Board a statement from 
his treating VA physician in February 2003.

Accordingly, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Legal Analysis

The appellant contends that he is totally disabled due to his 
service-connected disabilities.  He is presently service 
connected for post traumatic stress disorder (PTSD), rated 50 
percent disabling; degenerative joint disease of the right 
foot, rated 10 percent disabling; residuals of gunshot wound 
to the right hand, rated 10 percent disabling; degenerative 
joint disease of the left foot, rated 10 percent disabling; 
and, left varicocele, which is rated noncompensably (zero 
percent) disabling.  Under the combined ratings table, his 
combined disability rating is 70 percent.  See 38 C.F.R. 
§ 4.25 (2002).

Total disability ratings for compensation purposes based on 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability, ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  See 38 
C.F.R. § 4.16(a) (2002).  In this case, the schedular criteria 
pursuant to section 4.16(a) have been met because the 
appellant has multiple service-connected disabilities that are 
a combined 70 percent disabling with at least one disability 
rated above 40 percent.  Hence, he meets the basic percentage 
standards set forth under section 4.16(a).

Furthermore, because the appellant meets the basic percentage 
standards, the existence or degree of non service-connected 
disabilities or previous unemployability status must be 
disregarded if in the judgment of the rating agency such 
service-connected disabilities render him unemployable.  38 
C.F.R. § 4.16(a).  Marginal employment (earned annual income 
below the poverty threshold) is not considered "substantially 
gainful employment."  Id.

The appellant was self-employed as a farmer from 1946 to 
1999, when he sold his farm and stopped working entirely due 
to "very poor health."  See Appellant's VA Form 21-8940, 
dated in June 2001.  He indicated on his Form 21-8940 that he 
could not secure or follow a substantially gainful occupation 
due to the severity of his service-connected PTSD and 
bilateral foot disabilities.  He further indicated on this 
form that he had not sought or obtained employment of any 
kind since retiring from the farming business.

In May 2002, the appellant and his grandson testified that he 
stopped working because he could no longer get up on his 
tractor without the assistance of another person.  They 
testified that while his arms were strong, his legs just got 
to such a weakened state that he could no longer function as 
he did before.  The appellant further testified that 
notwithstanding these difficulties, he managed to work his 
farm full-time until the age of 77.  With respect to his 
PTSD, he and his grandson testified, in essence, that even 
though he was able to work as a farmer in the years after 
service, the job involved limited social interaction with 
others, and as a result, his PTSD was not aggravated to the 
extent it might have been had he worked around people.

The medical evidence in this case is extensive in volume, but 
the Board finds the more recently dated records to be of 
higher probative value in the consideration of this claim, 
specifically, the medical records which are dated from the 
approximate time the appellant stopped working (1999) through 
the present.  See e.g. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase is at issue, the present level of 
disability is of primary concern).

The VA outpatient treatment and Vet Center records dated 
through April 2002 reflect treatment primarily for non 
service-connected disabilities, including Meniere's disease, 
Parkinson's disease, diabetes, coronary artery disease, and 
diabetic peripheral neuropathy.  Prior dated treatment 
summary reports are equivocal; a report prepared by the 
appellant's treating VA physician dated in April 1999 
indicated that his medical problems were significant mainly 
for the aforementioned non service-connected disabilities.  
In this report, the VA physician also noted that the 
appellant was impaired due to degenerative joint disease, but 
mainly in the hands and back, which are not service 
connected.  Further, the report of a Social and Industrial 
survey completed in June 1999 noted that the appellant's main 
problems related to his health, but again, due to non 
service-connected conditions (sciatic nerve problems in his 
leg, Meniere's disease and anemia).  Finally, a Vet Center 
assessment report dated in June 2000 indicated that farming 
had provided the appellant focus and allowed him to avoid 
social situations which might have aggravated his PTSD, but 
notwithstanding this finding, nothing in this report 
reflected any specific medical findings or opinions 
indicating that the appellant stopped working or could no 
longer work due to his service-connected disabilities.

In addition to the above-cited treatment reports, the Board 
notes that the report of the VA general medical compensation 
examination conducted in November 2001 indicated that the 
appellant's principal medical problem was the Meniere's 
disease, which caused him balance problems and required him 
to use a cane for support.  This examination report also 
contained the examiner's opinion that the appellant's 
service-connected physical disabilities were not responsible 
for his unemployability:  "I don't believe his 
unemployability is due to [degenerative joint disease] both 
feet, his right hand scar or his left varicocele."

A VA PTSD compensation examination also was conducted in 
November 2001, and on this examination, the appellant 
specifically related a history of deteriorating physical 
health in the last couple of years due to Meniere's disease, 
which caused him problems with his balance, as well as some 
weakening in his leg muscles that had caused him to fall in 
the last few years, sustaining some broken ribs as a result.  
With regard to his PTSD, the examiner concluded that the 
appellant only had mild to moderate impairment due to his 
disorder, and that, "[i]t would be my expectation that if 
indeed the veteran was capable of working physically and not 
due to age-related difficulties that the signs and symptoms 
that he experiences with PTSD would not be negatively 
impacting on his ability to work."

Additionally, the Board notes that the RO scheduled the 
appellant for VA feet and PTSD compensation examinations in 
June 2002 to address the severity of these disabilities and 
their impact on his unemployment.  The report of the VA feet 
examination contained the following medical opinion, which 
was based on the examiner's review of the evidence in the 
claims file together with the results of the clinical 
examination:  "I think it is not likely that his 
unemployability is due to [degenerative joint disease] of his 
feet.  Rather it is due more to his peripheral neuropathy and 
Meniere's disease as well as Parkinson's disease being a 
problem also."  The results of the VA PTSD examination were 
similarly conclusive with regard to his PTSD and his 
unemployability; the examiner set forth the following 
opinion, which also was based on a complete review of the 
evidence in the claims file together with the results of the 
clinical examination of the appellant, in pertinent part:

The Veteran presented with no more than 
mild symptoms of PTSD.  Symptoms seemed 
to have decreased in intensity and 
frequency over the years.  The PTSD in 
and of itself, is clearly not the cause 
of his inability to work.  He worked for 
many years with PTSD.  He also appears to 
have functioned rather well socially, 
being active in family and church 
matters.  The [social and industrial 
report] from 1999 reported he enjoyed 
having friends and being around others.  
The Veteran stopped working when he was 
no longer physically able to work.  I am 
certain that if he were physically able, 
he would return to work and clearly his 
PTSD would not prevent that.

As noted above, also submitted with the appellate record in 
February 2003 was another statement from the appellant's 
treating VA physician.  In this statement, the physician 
indicated that he had followed the appellant for over a 
decade in the Internal Medicine clinic for the following 
conditions:  very advanced Parkinson's disease, peripheral 
neuropathy, Meniere's disease, diabetes, PTSD, and coronary 
disease.  The physician indicated further that the appellant 
was able only to walk in a slow, shuffling manner and with 
the aid of a cane.  In addition, the appellant suffered from 
angina and burning leg pain.  The VA physician concluded by 
stating that the appellant was no longer able to work.

The United States Court of Appeals for Veterans Claims (the 
Court) has stated on many occasions that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for a total rating based on unemployability, the Board 
may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)).  
Moreover, the Court has stated that as a claim based on 
individual unemployability presupposes that the combined 
rating is less than total (100 percent), the claim must be 
considered on subjective factors that the objective rating 
does not contemplate.  Vettese v. Brown, 7 Vet. App. 31, 34 
(1994).

Furthermore, the Court has stated that VA must determine if 
there are circumstances, apart from non service-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing the 
veteran in a different position than other veterans with the 
same combined disability.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

In this case, in reviewing the appellant's employment 
background, the Board finds that his combined 70 percent 
rating clearly does not place him in a different category than 
other veterans rated at the same combined level because it is 
abundantly evident from the above-cited medical evidence that 
the impairment he suffers due to his service-connected 
disabilities does not, in fact, negatively impact his ability 
to work.  To the contrary, as noted above, it appears that his 
primary service-connected disability, PTSD rated at 50 percent 
disabling, had nothing to due with his decision to stop 
farming in 1999; the report of the June 2002 PTSD examination 
which contained a detailed medical opinion based on the 
evidence in the file more than adequately supports this 
finding, and as there is no other medical evidence rebutting 
same, the Board finds that a clear preponderance of the 
evidence is against a finding that the appellant's PTSD is 
responsible, in any manner, for his unemployability.  Again, 
as noted above, it appears that the appellant was able to work 
full-time well into his advanced years without impairment due 
to his PTSD.  The Board has considered his testimony, 
particularly, his reasoning that his line of work helped to 
abate any aggravation of his PTSD due to the isolating nature 
of his noble avocation, but such testimony is insufficient to 
alter the Board's finding here because the simple fact of the 
matter is that he did not suffer actual employment handicap 
due to his PTSD.  Indeed, the recent PTSD examination findings 
suggest further that his condition has actually decreased in 
severity over the years, and in any case, was only causing 
mild impairment - these findings clearly do not support a 
finding of unemployability for rating purposes necessary to 
grant a total rating under 38 C.F.R. § 4.16.

Moreover, the balance of the medical findings cited above 
clearly support a finding that the appellant's service-
connected physical disabilities are not the reason he can no 
longer work.  While the basic schedular criteria under section 
4.16(a) are met in this case (multiple service-connected 
disabilities combined to 70 percent with at least one 
disability rated at 40 percent), the regulation still requires 
a judgment call on part of VA with respect to whether the 
service-connected disabilities cause total disability for 
purposes of employment.  In this case, it is very clear that 
the evidence does not support such a finding; instead, the 
record reflects that the appellant had to stop working due 
specifically to non service-connected disabilities, in 
particular, the Meniere's disease and the peripheral 
neuropathy that is causing him so much trouble with sciatic-
type pain and weakness in his legs.  On this point, the 
medical evidence cited above was clear as to the finding that 
the appellant's service-connected degenerative joint disease 
of his feet was not responsible for his unemployment.

With respect to the above, the Board notes further that even 
if the appellant is unable to earn a living wage, this does 
not mean that he is totally disabled.  The pertinent criterion 
in section 4.16 of 38 C.F.R is that the claimant be unable to 
secure and follow a substantially gainful occupation on 
account of service-connected disabilities.  The focus is not 
on the amount of his income, but on whether his service-
connected disabilities preclude him from working.  Even if a 
claimant's income is below the poverty level, it does not 
necessarily lead to the conclusion that this is the result of 
earning impairment from a service-connected condition.  The 
bottom line in this particular case is the simple fact that 
the evidence does not support a finding that the appellant had 
to stop working in 1999 or cannot work presently due to his 
service-connected disabilities, either singly or in 
combination.  It is the Board's responsibility to assess the 
credibility and weight to be given to the evidence before it.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In this 
case, the evidence does not in any reasonable interpretation 
favor a grant of the benefits sought by the appellant.

In view of the foregoing, it is the Board's judgment that the 
combined adverse effect of the appellant's service-connected 
disabilities does not have a sufficient degree of functional 
impairment in terms of his ability to work.  When the 
appellant's case is considered in light of the entire 
evidentiary record, including his hearing testimony, recorded 
education and employment history, and the medical evidence 
relating to his service-connected disabilities, it is apparent 
that none of his service-connected disabilities, either alone 
or in combination, prevent him from engaging in 
"substantially gainful employment" consistent with his 
occupational experience.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 2001 and 2002 VA examinations 
are consistent with the appellant's medical history, 
described in detail above, and are essentially uncontradicted 
by any other medical evidence of record.  There is no 
evidence of record that the appellant is qualified to render 
a medical diagnosis or opinion.  Hence, the medical evidence 
of record cited above specifically outweighs his views as to 
the etiology of his complaints and/or the extent of 
functional impairment caused by the disabilities at issue 
herein.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

Based on the foregoing, the Board concludes that entitlement 
to a total rating for compensation purposes based upon 
individual unemployability should be denied.  The 
preponderance of evidence found probative to the issue weighs 
against a grant of the benefit sought; the benefit of the 
doubt is not for application unless the evidence of record 
for and against the merits of entitlement is found to be 
relatively evenly balanced.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).





ORDER

A total disability evaluation based upon unemployability due 
to service-connected disabilities is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

